Citation Nr: 1100147	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  05-39 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior 
to June 22, 2010 and a disability rating greater than 30 percent 
beginning June 22, 2010 for bilateral hearing loss.  

2.  Entitlement to service connection for asbestosis and 
bilateral lung disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from November 1953 to November 
1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In July 2009, the Board issued a decision which, inter alia, 
denied an initial compensable disability rating for bilateral 
hearing loss.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In March 
2010, the Court issued an order granting the parties' Joint 
Motion for Remand (Joint Motion) to vacate the Board's decision 
in part and remanded the issue of entitlement to an initial 
compensable disability rating for bilateral hearing loss back to 
the Board for compliance with the Joint Motion.

This case was previously before the Board in June 2010 at which 
time the claim was remanded for further development.  The Board 
is satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

In December 2010 correspondence the Veteran raised the 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU), due to the claimed 
asbestosis.  This issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for asbestosis and 
bilateral lung disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Prior to June 22, 2010 the Veteran had Level II hearing loss 
in the right ear and Level IV hearing loss in the left ear, 
evaluated as non-compensable.

2.  Beginning June 22, 2010 the Veteran has Level VI hearing loss 
in the right ear and Level VII hearing loss in the left ear, 
evaluated as 30 percent disabling.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
prior to June 22, 2010 for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.7, 4.21, 4.85, Diagnostic Code 6100 (2010).

2.  The criteria for a disability rating greater than 30 percent 
beginning June 22, 2010 for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.7, 4.21, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issue decided herein, the Veteran contends 
that his service-connected bilateral hearing loss is more 
disabling than evaluated prior to and beginning June 22, 2010.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  


"Staged ratings" or separate ratings for separate periods of 
time may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Impaired hearing will be considered a disability only after 
threshold requirements are met. See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are determined 
by considering the average pure tone threshold and speech 
discrimination percentage scores.  38 C.F.R. § 4.85(b).  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered). 
 
The provisions of 38 C.F.R. § 4.86 address exceptional patterns 
of hearing loss.  The exceptional patterns addressed in this 
section are present when the puretone threshold at 1000, 2000, 
3000 and 4000 Hz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hz, and 70 decibels or 
more at 2000 Hz.  In addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in the final report.  
Martinak v. Nicholson, 21 Vet. App. 447 (2007).    

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. § 
3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which it is impractical to 
apply the regular standards of the rating schedule because there 
is an exceptional or unusual disability picture, with such 
related factors as frequent hospitalizations or marked 
interference with employment.  In determining whether an 
extraschedular rating is necessary, VA must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for that 
disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board 
does not have the authority to assign, in the first instance, 
higher ratings on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1).  When an extraschedular rating may be warranted, the 
Board must refer the case to designated VA officials.  Bagwell v. 
Brown, 9 Vet. App. 377 (1996).

Factual Background

The Veteran was afforded a VA audiological examination in April 
2004 during which the examiner noted the Veteran's chief 
complaint was that he "[c]annot hear well and constant ringing 
in ears."  The Veteran's greatest areas of difficulty were 
reportedly "[t]elephone and in crowds."  The following 
examination results were reported:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
25 dB
45 dB
70 dB
85 dB
Left Ear
20 dB
60 dB
90 dB
80 dB

Puretone Threshold Average
Right Ear
56 dB
Left Ear
63 dB

Speech Recognition
Right Ear
90%
Left Ear
94%

A second VA audiological examination in August 2007 reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
20 dB
60 dB
80 dB
85 dB
Left Ear
25 dB
60 dB
95 dB
105 dB

Puretone Threshold Average
Right Ear
61 dB
Left Ear
71 dB



Speech Recognition
Right Ear
84%
Left Ear
88%

A third VA audiological examination in November 2008 reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
20 dB
55 dB
75 dB
75 dB
Left Ear
25 dB
65 dB
95 dB
105 dB

Puretone Threshold Average
Right Ear
56 dB
Left Ear
73 dB

Speech Recognition
Right Ear
84%
Left Ear
78%

Pursuant to the June 2010 Board remand a fourth VA audiological 
examination was ordered.  At that time the examiner noted the 
Veteran's chief problem vocationally was misunderstanding 
information that is communicated verbally.  Audiological 
examination showed the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
40 dB
70 dB
85 dB
90 dB
Left Ear
45 dB
70 dB
105 dB
105 dB

Puretone Threshold Average
Right Ear
71 dB
Left Ear
81 dB



Speech Recognition
Right Ear
68%
Left Ear
60%

Also of record are private audiological examination reports dated 
in October 2003 and September 2007.  However, these examination 
reports display their results graphically rather than numerically 
and it is unclear whether these examinations were conducted by a 
state-licensed audiologist and/or whether they include a 
controlled speech and discrimination test (Maryland CNC) or a 
puretone audiometry test.  Thus, these examination reports are 
inadequate for rating purposes pursuant to 38 C.F.R. § 4.85.

The Veteran submitted an initial claim for service connection for 
bilateral hearing loss in February 2004.  In the rating action on 
appeal, the RO granted service connection for bilateral hearing 
loss and assigned a noncompensable disability rating effective 
February 4, 2004.  However, during the course of the appeal, the 
RO increased the rating to 30 percent, effective June 22, 2010.  
In deciding the Veteran's claim, the Board will also consider 
whether he is entitled to an increased evaluation for separate 
periods based on the facts found during the appeal period.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007). 

There are two periods of time at issue here: prior to June 22, 
2010, for which the RO has assigned a noncompensable rating; and 
from June 22, 2010, to the present, for which the RO assigned a 
rating of 30 percent.  

1.	 Prior to June 22, 2010

In the present case, the evidence does not show an exceptional 
level of impaired hearing in either April 2004, August 2007, or 
November 2008 such that 38 C.F.R. § 4.86 is not applicable to the 
Veteran's claim. 
 
Applying the results from the April 2004 VA audiological 
examination to Tables VI yields a Roman numeral value of II for 
the right ear and a Roman numeral value of II for the left ear.  
See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, 
the Board finds that the Veteran's hearing loss was correctly 
evaluated as zero percent disabling in the August 2004 rating 
decision.  Id.  

Applying the results from the August 2007 VA audiological 
examination to Tables VI yields a Roman numeral value of III for 
the right ear and a Roman numeral value of III for the left ear.  
See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, 
the Board finds that the Veteran's hearing loss, while worse than 
it was in April 2004, is still zero percent disabling.  Id.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable initial 
disability rating for bilateral hearing loss. 38 C.F.R. § 4.3.

Applying the results from the November 2008 VA audiological 
examination to Tables VI yields a Roman numeral value of II for 
the right ear and a Roman numeral value of IV for the left ear.  
See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, 
the Board finds that the Veteran's hearing loss is still zero 
percent disabling.  Id.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable initial disability rating for bilateral hearing loss. 
38 C.F.R. § 4.3.

2.	 Beginning June 22, 2010

In the present case, the evidence does not show an exceptional 
level of impaired in June 2010 such that 38 C.F.R. § 4.86 is not 
applicable to the Veteran's claim. 
 
Applying the results from the June 2010 VA audiological 
examination to Tables VI yields a Roman numeral value of VI for 
the right ear and a Roman numeral value of VII for the left ear.  
See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, 
the Board finds that the Veteran's hearing loss was correctly 
evaluated as 30 percent disabling in the August 2010 rating 
decision.  Id.  

As noted in both the April 2004 and June 2010 VA audiological 
examination reports, the functional effects of the Veteran's 
bilateral hearing loss is difficulty hearing speech.  While 
neither the August 2007 nor the November 2008 VA examiner 
commented on the functional effects caused by the hearing 
disability after the introduction of hearing aids in November 
2006 pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the June 2010 VA audiological examination report showed a 
continued functional effect of difficulty hearing speech.  The 
rating criteria contemplate speech reception thresholds and 
ability to hear spoken words on Maryland CNC testing.  Hence, the 
rating criteria contemplate the Veteran's symptomatology.  
Referral for consideration of an extraschedular rating is 
therefore not warranted. 

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim was awarded with an 
effective date of February 4, 2004, the date of his claim, and a 
non-compensable rating was assigned.  He was provided notice how 
to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law and 
criteria required for a higher rating and he demonstrated his 
actual knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the facts 
found as required by Dingess, he was assigned the date of the 
claim as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

Additionally, complete notice was sent in March 2006 and May 2008 
letters and the claim was readjudicated in an August 2008 
supplemental statement of the case.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization and 
its counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran adequate audiological 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

An initial compensable disability rating for bilateral hearing 
loss prior to June 22, 2010 is denied.

A disability rating greater than 30 percent for bilateral hearing 
loss beginning June 22, 2010 is denied.


REMAND

In July 2009 the Board remanded the issue of entitlement to 
service connection for asbestosis and bilateral lung disorder.  
Specifically, the Board requested that the following actions be 
completed:  1)  The AMC/RO should request that the Veteran 
provide information on any pre- or post-service exposure to 
asbestos.  The AMC/RO should point out that it appears that the 
Veteran worked as a sheetmetal worker after his military service 
which may have led to post-service asbestos exposure. 2)  The 
AMC/RO should also undertake efforts to obtain additional 
information that may corroborate the Veteran's claimed in-service 
exposure to asbestos.  3)  Finally, the AMC/RO should schedule 
the Veteran for an examination to determine whether the Veteran 
has an asbestos-related disease and, if so, whether the Veteran's 
asbestos-related disease is related to his alleged in-service 
asbestos exposure or any post-service asbestos exposure.  

In response to the July 2009 remand, the RO sent the Veteran a 
letter in August 2009 requesting that the Veteran provide 
information on any pre- or post-service exposure to asbestos.  
The RO also issued a Memorandum in October 2009 indicating that 
since the Veteran had failed to respond to the August 2009 
request for information regarding post-service employment they 
were unable to verify his alleged in-service exposure to 
asbestos.  

The RO's reasoning in the October 2009 Memorandum is flawed.  
Whether the Veteran was exposed to asbestos during his post-
service employment would have no bearing on the ability of the RO 
to verify his alleged in-service exposure to asbestos.  On 
remand, the RO should, once again, attempt to verify the 
Veteran's alleged in-service exposure to asbestos.

Also, the RO has not yet scheduled a VA examination with regard 
to the Veteran's claim for an asbestos-related disease and has 
not yet issued a supplemental statement of the case.  

As such, the RO's actions with regard to the asbestos claim have 
not satisfied the July 2009 remand request.  A remand by the 
Board confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268 (1998).  Where the remand orders of the Board are not fully 
implemented, the Board itself errs in failing to insure 
compliance.  As such, the Board finds that this case is not ready 
for appellate review and must be remanded for further 
development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider the Veteran's service 
personnel records showing an MOS as a truck driver 
and the Veteran's contention that he worked with 
brake linings in his job as a truck driver in 
conjunction with the provisions of the VBA Manual 
M21-1, Part VI, pertaining to asbestos exposure, 
and a determination should be made as to whether it 
is as likely as not such service caused asbestos 
exposure.  If further investigation is necessary to 
make such a determination the RO should prepare a 
letter asking the United States Army and Joint 
Services Records Research Center (JSRRC) to provide 
any information that might corroborate the 
Veteran's claimed in- service asbestos exposure 
from working on brake linings.  Copies of the 
Veteran's available service treatment records and 
service personnel records, and his contentions 
regarding exposure to asbestos should be forwarded 
to the JSRRC.  If indicated by the JSRRC, the RO 
should contact the United States Marine Corps 
and/or the National Archives and request copies of 
the Veteran's unit records to help answer these 
questions.

2.  After completion of the foregoing, the RO 
should arrange for the Veteran to be afforded 
a VA examination to determine whether he has 
an asbestos-related disease.  The AMC/RO 
must specify for the examiner whether 
the evidence reflects that the Veteran 
was exposed to asbestos in service and 
any potential asbestos exposure after 
service.  The examination report should 
reflect review of pertinent material in the 
claims file.  

If a diagnosis of an asbestos-related disease 
is made, the examiner should state whether it 
is at least as likely as not that the 
Veteran's asbestos-related disease is related 
to his alleged in-service asbestos exposure or 
any post-service exposure.  The examination 
report should include the complete rationale 
for all opinions expressed.  All necessary 
special studies or tests should be 
accomplished.  The entire claims folder and a 
copy of this REMAND must be made available to 
the examiner prior to the examination.  

3.  The RO should then review the record and 
ensure that all the above actions are 
completed.  When the RO is satisfied that the 
record is complete the claim should be 
readjudicated by the RO.  If the claim is 
still denied the RO must furnish the Veteran 
and his representative with a Supplemental 
Statement of the Case (SSOC) and allow the 
Veteran an opportunity to respond.       

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


